UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6403


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT RUSSELL WILLIAMS, a/k/a Drip,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:95-cr-00045-HEH-1)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Russell Williams, Appellant Pro Se. Erik Sean Siebert, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Russell Williams appeals the district court’s order denying his motion for

compassionate release. We have reviewed the record and find that the district court did

not abuse its discretion in its analysis of the 18 U.S.C. § 3553(a) factors. See United States

v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review). Accordingly, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




                                              2